DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaliwala et al. US Pg. Pub. No. (2015/0240453) referred to hereinafter as Jaliwala.
As per claim 1, Jaliwala teaches an adaptive operating device (1) for agricultural tractors, comprising: at least two operating regions (2), wherein each operating region (2) comprises at least one manually operable operating element (3), a detecting device (4) which is detecting a type of working apparatus (5) coupled to the tractor during use (see at least Para 16-17, 23), a configuration device (6) cooperating with the detecting device (4), which configures a functionality of at least one of an operating element (3) and an operating region (2) in dependence of the type of attached working apparatus (5) (see at least Para 16-17, 23, 30, 38), an indicating element (7), which, during use, indicates a configuration of at least one of the at least two operating regions (2) (see at least Para 16-17, 23, 30, 38), wherein, depending on the configuration, at least one of the at least one operating element (3) is configured to allow for changing a spatial position of the operating element or to set a movement direction or a movement range of the operating element (see at least Para 16-17, 23, 30, 38).



As per claim 3, Jaliwala teaches an adaptive operating device (1) according to claim 1, wherein the at least two operating regions (3) are adjacent to one another (see at least Para 0017-0025).

As per claim 4, Jaliwala teaches an adaptive operating device (1) according to claim 1, wherein the at least two operating regions (3) are circular-segment-type regions, arranged so as to be accessible for operation by a operator during use by rotation of the operator's elbow joint or wrist joint (see at least Para 17, 23) 

As per claim 5, Jaliwala teaches an adaptive operating device (1) according to claim 4, wherein a first operating region (2-1) of the at least two operating regions and the at least one operating element (3-1) associated therewith are accessible for operation from a non-rotated position of an operator arm and wherein successive further operating  

As per claim 6, Jaliwala teaches an adaptive operating device (1) according to claim 1, wherein each or the at least two operating regions (3) comprises a respective indicating element (7) (see at least Para 17, 23).
As per claim 7, Jaliwala teaches an adaptive operating device (1) according to claim 1, further comprising at least one joystick (8) (see at least Para 17).
As per claim 8, Jaliwala teaches an adaptive operating device (1) according to claim 1, wherein, depending on the configuration, at least one operating element (3) of the at least two operating regions is configured to be switched on or off with respect to its function (see at least Para 38, 41-43).
As per claim 9, Jaliwala teaches an adaptive operating device (1) according to claim 1, wherein at least one of the operating elements is configurable and has a configuration to perform at least one function selected from the group of functions consisting of: forward/back, right/left, up/down, on/off, open/closed, more/less, clockwise rotate/swivel, and anti-clockwise rotate/swivel (see at least Para 17, 19, 23).

As per claim 10, the limitations of claim 10 are similar to the limitations of claim 1, therefore they are rejected based on the same rationale.

As per claim 11, Jaliwala teaches a method according to claim 1, in which the at least one operating element (3) of a respective operating region has, in dependence on 

As per claim 12, Jaliwala teaches a method according to claim 10, further comprising the step of displaying the operating function assigned to the at least one operating element (3) on a display, during or after assigning the operating functions (see at least Para 16-17, 30, 38).


Conclusion
	Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665